UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 12-6794


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

RONALD WENDELL DOBY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Richmond.  Henry E. Hudson, District
Judge. (3:08-cr-00029-HEH-1)


Submitted:   September 11, 2012          Decided:   September 13, 2012


Before NIEMEYER, SHEDD, and AGEE, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Ronald Wendell Doby, Appellant Pro Se. Roderick Charles Young,
Assistant United States Attorney, Richmond, Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Ronald Wendell Doby appeals the district court’s order

denying   his   18   U.S.C.   § 3582(c)(2)   (2006)      motion.     We    have

reviewed the record and find no reversible error.              Accordingly,

we affirm for the reasons stated by the district court.                  United

States v. Doby, No. 3:08-cr-00029-HEH-1 (E.D. Va. Apr. 4, 2012).

We   dispense   with   oral   argument   because   the    facts    and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                    AFFIRMED




                                    2